Citation Nr: 1223544	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  95-03 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD),            to include the question of whether PTSD is a result of the Veteran's own willful misconduct.



REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney at Law



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to December 1974.  He was initially administratively discharged from service under other than honorable conditions in lieu of a trial by court-martial.  In January 1981, his discharge was upgraded to a general discharge under honorable conditions, but the reason for separation was unchanged.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal      from an August 1994 rating decision of the RO in Togus, Maine, which denied the claim for service connection for PTSD.  Also, in a September 1997 administrative decision, the RO held that service connection could not be established for any disability, including PTSD, resulting from a November 1974 incident on the basis that such disability would be due to the Veteran's own willful misconduct.  

The Veteran appealed the September 1997 RO decision to the Board.  The claim for service connection for PTSD was denied by the Board in a March 2000 decision.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In response, VA's Office of General Counsel filed an Unopposed Motion for Remand and to Stay Proceedings, which the Court granted in a March 2001 Order, citing the passage of the Veteran's Claims Assistance Act (VCAA) of 2000.  

Upon return from the Court in February 2002, the Board again issued a decision denying the claim of service connection for PTSD. 

The Veteran again appealed to the Court, which by an Order dated July 2003 vacated the Board's February 2002 decision and remanded for readjudication pursuant to VCAA. 

The VA's Office of General Counsel appealed the Court's July 2003 decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit), which in April 2004 vacated the Court's Order and remanded matter for further proceedings. 

Upon return of the case to the Court, the Court issued a September 2004 Order again vacating the February 2002 Board decision and remanding for readjudication.        

A March 2008 Federal Circuit decision affirmed the Court's determination.             

In August 1996, September 2008 and November 2009, the Board remanded the case to the RO for additional development.  After completion of this development by the RO, the case has been returned to the Board for the purpose of appellate disposition.  

In September 1995, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing).  

In May 2009, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  The transcripts of both hearings are associated with the claims folder. 

The Veteran also submitted a Notice of Disagreement (NOD) with the RO's August 2009 rating decision that assigned an effective date for the 100 percent rating for the service-connected major depressive disorder.  But the Veteran did not perfect his appeal of the effective date issue by filing a Substantive Appeal (e.g., VA Form 9 or equivalent statement) after the RO sent him January 2012 Statement of the Case (SOC) concerning that matter.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2011).  So that matter is not before the Board at this time.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.



FINDINGS OF FACT

1.  The probative evidence of record establishes that, during service in November 1974, the Veteran was clearly intoxicated and engaged in violent and abusive behavior after refusing to leave a service club in the course of being forcefully subdued and restrained by the military police.       

2.  The Veteran's actions in November 1974 incident involving the military police and other service personnel that caused several injuries and some property damage are shown to have been the direct result of his acute alcoholic intoxication and related deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard for the probable consequences.     

3.  The currently diagnosed PTSD is not shown to be due to a specific in-service stressor event that is separate and distinct from the November 1974 incident that was product of his own willful misconduct.



CONCLUSION OF LAW

The Veteran does not have an innocently acquired disability manifested by PTSD that is due to a disease or injury that was incurred in or aggravated by active service; the November 1974 incident in service is proximately due to or the result of the Veteran's own willful misconduct.  38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303, 3.304, 3.354 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

For the service connection for PTSD issue, review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in February 2010 and September 2010.  

Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection for PTSD claim; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In addition, the February 2010 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).
  
With regard to timing, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If not timely or inadequate, such errors can be effectively "cured" by providing any necessary VCAA notice and then and readjudicating the claim.  

That is, a SOC or supplemental SOC (SSOC) can readjudicate the claim so that the intended purpose of the notice is not frustrated and the appellant is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  As a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by a subsequent SOC or SSOC.  Prickett, 20 Vet. App. at 376. 

The timing defect was cured.  After providing additional VCAA notice in February 2010 and September 2010, the RO readjudicated the PTSD claim in a latter SSOC.  Any timing defect in the notice has been rectified.  Prickett, 20 Vet. App. at 376;

Accordingly, prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  

In this regard, the Veteran is represented by an attorney, who over the course of the appeal has made specific arguments regarding the interplay between service connection for PTSD and willful misconduct.  

The Veteran, through his attorney, clearly has actual knowledge of what is necessary to substantiate the PTSD claim.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim).

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), VA treatment records, VA mental health examinations, Social Security Administration (SSA) disability records, and private medical evidence as identified and authorized by the Veteran.  

For his part, the Veteran has submitted personal statements, private medical evidence and opinions, lay statements, hearing testimony, and attorney argument.     

The Veteran was also provided December 2007 and January 2011 VA mental health examinations with medical opinions addressing the etiology of his current PTSD and major depressive disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

These examinations and opinions, although not perfect, were thorough, supported by explanations, and based on a review of the claims folder.  The Veteran was awarded service connection for major depressive disorder based partially on the findings of the December 2007 VA examiner.  

With regard to the September 1995 DRO hearing and May 2009 videoconference hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  

These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  

At both hearings, the Veterans Law Judge, DRO hearing officer, and attorney for the Veteran outlined the issue on appeal and engaged in a colloquy as to substantiation of the claim. Overall, the hearing was legally sufficient and the duty to assist has been met. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).

Finally, the RO substantially complied with the Board's August 1996, September 2008, and November 2009 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  

Specifically, pursuant to the remand, VA and private treatment records were secured, VA examinations were obtained, VCAA notice was provided, the Veteran was scheduled for a video hearing before the Board, and an SOC was issued for the major depressive disorder issue pursuant to the Court's decision in Manlincon v. West, 12 Vet.  App. 238, 240-41 (1999).  

The RO has substantially complied with the Board's instructions.  In summary, the duty to assist has been met for the PTSD issue on appeal.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011). 


Governing Laws and Regulations 

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011).  

Generally, service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A "clear" diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  

In short, the establishment of service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

If it is established through military citation or other supportive evidence that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the Veteran engaged in combat).  

If VA determines either that the Veteran did not engage in combat with the enemy, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's testimony or statements.  38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

However, corroboration of every detail of a claimed stressor, including the Veteran's personal participation, is not required; rather, a Veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).  In other words, the Veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Moreover, the described incidents must meet the criteria to qualify as a stressor.  There are two requirements for a stressor to be sufficient for PTSD: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or a threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror." Cohen, 10 Vet. App. at 141 (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

Just because, however, a physician or other health professional accepted an appellant's description of his military experiences as credible and diagnosed him as suffering from PTSD does not mean the [Board is] required to grant service connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

In this regard, a medical provider generally cannot provide supporting evidence that a claimed in-service event actually occurred based on a post-service medical examination.  Moreau, 9 Vet. App. at 395-96.  The Veteran's own statements to the medical provider will not be sufficient.  Id.

However, for PTSD claims based on in-service personal assault, an after-the-fact medical opinion can serve as the credible supporting evidence of the stressor.  38 C.F.R. § 3.304(f)(5); Menegassi v. Shinseki, 638 F.3d 1379, 1383 (Fed. Cir. 2011); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).  See also VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section H, part 30(b), (c), (e) (Aug. 1 ,2006).              

On July 13, 2010, VA recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 - 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  

However, none of the Veteran's alleged stressors in the present case involve "fear of hostile military or terrorist activity," as contemplated by the amended regulation.  

Therefore, none of the alleged stressors fit within the parameters of the regulation change, such that the regulation change is of no benefit to this particular Veteran's case.  As such, corroborating evidence of the claimed in-service stressors is still required.

In seeking VA disability compensation, a service member generally seeks to establish that a current disability results from a disease or injury that was incurred in or was aggravated by service.  

However, service connection can only be established when a disability or cause of death was incurred or aggravated in the line of duty, and not the result of the service member's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs. 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(m), (n), 3.301(a).  

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1).  

Mere technical violations of police regulations or ordinances will not per se constitute willful misconduct, and willful misconduct will not be determinative unless it is the proximate cause of injury, disease, or death.  38 C.F.R. § 3.1(n)(3).  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  38 C.F.R. § 3.1(n).  

The simple drinking of alcoholic beverage is not of itself willful misconduct; however, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct. 38 C.F.R. § 3.301(c)(2).  

Alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301(d).

38 U.S.C.A. § 105(a) establishes a presumption in favor of a finding of line of duty.  If it is determined that an exception to line of duty does apply (such as willful misconduct), and the claim is denied solely on the basis of such exception, it must be established that the denial of the claim was justified by a preponderance of the evidence.  Thomas v. Nicholson, 423 F.3d 1279, 1284-85 (Fed. Cir. 2005); Daniel v. Brown, 9 Vet. App. 348, 351 (1996); Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).  

Additionally, the element of knowledge of or wanton or reckless disregard of the probable consequences must be specifically addressed.  Myore v. Brown, 9 Vet. App. 498, 503-04 (1996).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  


Factual Background

Initially, the Board has reviewed all of the evidence in the Veteran's voluminous claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  

Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the PTSD claim at issue.  

A careful review of the Veteran's service records shows that, in July 1974, the Veteran was seen for complaints of inability to function and anger.  There was no evidence of psychotic activity.  The impression was that of questionable transient situational adjustment reaction.  

In August 1974, the Veteran was evaluated after he had been found in possession of hashish.  A September 1974 medical report reflected that he had emotional and attitudinal problems that might compromise his judgment and reliability.

The Veteran received repeated nonjudicial punishment in August and September 1974 for multiple offenses including willful disobedience of lawful orders and having a controlled substance in his possession.  

In October 1974, the Veteran received nonjudicial punishment for being disrespectful toward his superior commissioned officer, assaulting a noncommissioned officer, wrongfully using profane language causing a breach of the peace, indulging himself in intoxicating liquor while in the performance of his duty, and being disorderly in the correctional custody building.  

Because of his willful and persistent misconduct, the Veteran was examined for separation from service in October 1974.  On a medical history form, he checked those blocks indicating that he had or had had depression or excessive worry and nervous trouble.  

On the medical examination report, the examiner indicated that the Veteran had undefined emotional problems.  In a more detailed separate mental status evaluation, the examiner noted that the Veteran was fully alert and oriented.  

However, the Veteran was confused, and his thought content was abnormal.  The impression was that the Veteran had significant mental illness but was mentally responsible, was able to distinguish right from wrong, adhere to the right, and had the mental capacity to participate in Board proceedings.

In November 1974, court-martial charges were prepared against the Veteran charging him with offering violence to a superior commissioned officer who was then in the execution of his office by kicking him in the groin with his foot; assaulting a sergeant who was in the execution of military police duties by spitting twice in his face; assaulting a private first class who was then in the execution of military police duties by kicking him in the ribs with his foot; assaulting a specialist four who was in the execution of military police duties by kicking him in the groin with his foot; and assaulting another specialist four by kicking him in the groin with his foot.  

The sworn statements from several of the individuals involved accompanied the court-martial charges.  Specifically, a specialist four indicated that, on the night of November 4, 1974, while on duty as a military policeman at an enlisted men's club, his immediate superior told him to be on the lookout for the Veteran because he was highly intoxicated.  The Veteran was reportedly staggering about, bothering the waitress, and later causing a commotion at the pool tables.  Several minutes later, after being asked by a sergeant and one of his friends to leave the club, the Veteran became very violent and was subdued by several of the workers at the club.  The sergeant then told the witness to obtain a vehicle to take the Veteran away.  On his way out, the Veteran unleashed a kick and caught the witness in the groin, doubling him up.  This witness stated that they finally got the Veteran into the vehicle while he was still kicking and fighting.  

The sergeant stated that he had noticed that the Veteran appeared to be highly intoxicated at the enlisted men's club.  As such, the sergeant stopped the Veteran and told him that he would have to leave the club.  Later, the Veteran's friends came over and attempted to get him to leave.  At that time, the Veteran became very violent, and his friends and the sergeant wrestled him to the floor and held him there until the club manager got the key to the door.  When they got the Veteran outside, a vehicle was waiting for them, and, as they struggled to get him to the car, he kicked a specialist four in the groin.  After they got the Veteran in the car, he was still kicking and fighting.  When they got him to the military police station, he jumped out of the vehicle kicking and fighting.  Two military policemen caught the Veteran and wrestled him down.  

Another specialist four also stated that the Veteran had kicked him in the groin area and that he and a private first class had wrestled the Veteran to the ground to place hand irons on his hands.  In struggling to put the hand irons on the Veteran, he tried to fight with his hands, feet and mouth by biting.  The Veteran repeatedly tried to kick at them and fight while in hand irons.  Also, the Veteran spat on the desk sergeant.  The Veteran was then placed on the floor face down, where he attempted to bite the corner of the wall.  He was then taken to the dispensary.  The Veteran would not cooperate at all on the way to the dispensary and attempted to bite the specialist four.  Once at the dispensary, he continued to resist their control.  The Veteran had bitten two individuals on the hands and had also used every profane word he could muster toward the military police and the medical staff at the dispensary.  While at the dispensary, the medic on duty applied first aid to the Veteran's facial area.  The Veteran struck with his foot at the doctor's groin area while being escorted to see the medical officer.  The doctor refused to administer a sedative since he did not know what the Veteran had consumed during the night and feared an overdose.  The Veteran then calmed down after returning to the station.  

A statement by another sergeant reflected that, on November 4, 1974, the Veteran had been performing his duties as desk sergeant for the military police detachment and that, at about 9:15 p.m., he had heard a commotion on the outside of the station.  Shortly thereafter, two patrolmen on duty entered the station with the Veteran in custody and in hand irons; he was screaming and resisting the military police in every possible way.  Upon entering the station, the Veteran leaned on the guard rail in front of the desk and spat directly in the sergeant's face and shirt twice.  The Veteran then began kicking and flailing around and was placed on the floor with a policeman sitting on his legs.  

A statement by a Medical Corp Officer reflected that, on the night of November 4, 1974, the Veteran had been brought into the dispensary by the military police in a very disorderly state.  He was acting belligerent, violent and almost psychotic in his desire to inflict harm on others or himself.  The physician indicated that, because he was not aware of what, if any, drug abuse had been involved, he decided not to sedate or treat the Veteran any further.  The physician asked the military police to remove him from the premises, whereupon the Veteran attempted to break away and kicked at his groin.  

All of the above sworn statements are especially pertinent in finding that the Veteran engaged in willful misconduct on that evening in November 1974.  There is no reason to doubt the credibility of those who made the statements.  They outweigh the Veteran's subsequent descriptions of the incident in question, which tend to be more self-serving.  See e.g., December 1996 Decker Hill Counseling Center treatment summary relating Veteran's version of events; September 1995 DRO hearing testimony.    

The Veteran later requested a discharge for the good of the service in lieu of facing a trial by court-martial for this episode and was thus separated from service.  

In March 1994, the Veteran submitted his initial claim of service connection for PTSD.  The regional office later received reports from the Worcester State Hospital reflecting treatment of the Veteran for alcoholism and a personality disorder in November 1975.  There were also reports by the North Central Alcoholism Commission and Marlborough Hospital reflecting treatment of the Veteran in 1980 and 1981 for problems with alcohol.  

The RO later received additional private medical records from Doctor's Hospital (now Adcare Hospital) reflecting treatment of the Veteran from 1981 to 1984 for problems with alcohol and drugs.  

A detailed report from the Decker Hill Counseling Center, dated in February 1995, reflects that the Veteran had entered treatment complaining of severe depression, sleep disturbances, intrusive memories, impulsivity with his use/abuse of medications, extreme and debilitating anxiety, rage attacks, and relationship problems.  The diagnoses were those of PTSD, bipolar illness, and polysubstance abuse in remission.  There had been childhood and military trauma, and the Veteran had marked impairment in both social and occupational functioning.  

A May 1995 decision by an administrative law judge for the SSA reflected that the Veteran suffered from bipolar disorder, polysubstance abuse (both drugs and alcohol) in remission, and PTSD.  It was determined that the Veteran had been under a qualifying disability since March 1994.  

The Veteran testified at a DRO hearing in September 1995.  He related his version of the incident at the enlisted club and acknowledged that he had been intoxicated and did become violent.  Also, he conceded that the initial actions by the military police to get him inside the vehicle were necessary since there was much violence involved.  His explanation was that he had been fighting hard and that they had been fighting back in order to get him under restraint.  

Additionally, the Veteran testified that, after arriving at the police station, the police administered blows to his head with clubs, fists and boots.  The Veteran claimed that he was in fear for his life.  He was told that he was going to be killed if he did not calm down.  In his opinion, all he could do was fight back.  The next thing the Veteran recalled was waking up in his own bed the next day in the barracks, with a man standing guard over him with a 45-caliber handgun with orders to restrain him if he got up.  The Veteran had looked in the mirror and saw that his face and head was deformed due to swelling.  There was black paint from the clubs all over his face.  The Veteran noted that he did not want to have anything further to do with the service or the government and was subsequently discharged from service.  

In further testimony, the Veteran stated that he subsequently moved back to his parents' home and bounced from one job to another.  He reported being treated on numerous occasions for alcoholism and related illnesses, but noted that he never realized that what was wrong with him was PTSD.  Also, he noted having nightmares of the incident in service and stated that authority figures would make him recall the incident.  While he reported being offered medical help after the in-service incident, he had refused it.  He indicated that he had initially been diagnosed as having posttraumatic stress disorder at the Decker Hill Counseling Services in 1993 or 1994. 

The RO later received a report by Acadia Health Care reflecting an evaluation of the Veteran in September 1995.  The physician was J.B., M.D.  The Veteran reported that he had stopped taking all medications about one month previously, as nothing seemed to be helping.  It was noted that the Veteran had been working very hard to maintain his sobriety.  The psychiatric diagnoses were those of PTSD, probable complex partial seizure disorder and history of major depression.  Bipolar disorder and dysthymia were to be ruled out.  

In a February 1996 statement, an attorney argued that, prior to the Veteran's entry into service, there was no history of any acquired or developmental psychiatric disorder.  The attorney noted that the Veteran had been belligerent and violent in service and had to be forcibly subdued by military police.  The Veteran was noted to have been taken into custody during his violent outburst and to have been beaten with clubs to the extent that his face was blackened and swollen.  Due to his feelings of paranoia regarding all military personnel, he declined any treatment for his injuries and shortly thereafter was given an administrative discharge.  


The attorney further set out that, within a year of his discharge, in 1975, the Veteran had been seen by medical authorities and diagnosed with organic brain syndrome.  The diagnosis had been attributed to alcohol abuse at that time.  While the Veteran might well have also had a developmental disorder diagnosed as a personality disorder for which service connection could not be granted, that did not preclude service connection for the acquired psychiatric disorder, initially diagnosed as organic brain syndrome within one year of service and currently diagnosed as post-traumatic stress disorder.  

The RO later received a report of the Veteran's treatment at the Worcester City Hospital in February 1981.  He had felt depressed and had taken 25 aspirin.  

A November 1996 report from the Acadia Hospital reflected treatment of the Veteran with an assessment of severe depression with suicidal ideation.  

Another report from the Decker Hill Counseling Center, dated in December 1996 reflected that the Veteran had a very traumatic childhood and youth and already had PTSD when he joined the military service.  It was indicated that his experience in the military service exacerbated his preexisting problems.  The diagnoses were those of PTSD, bipolar illness, and polysubstance abuse in remission.  

The Veteran was afforded a VA psychiatric examination by two psychologists in December 1996.  These examiners found that a significant event in the Veteran's military service occurred when he had been drinking, became belligerent, and had been beaten up by the military police who attempted to restrain him.  The Veteran reported that he had a great deal of difficulty sleeping.  He had nonspecific dreams of monsters coming at him and "just fear."  

On a mental status examination, various findings were recorded.  The Veteran showed considerable remorse for his violent behavior in the past and appeared to be struggling to find ways to improve his own behavior.  The examiners concluded that the Veteran showed various symptoms of PTSD, including being exposed to a traumatic event, specifically his beating in the military service.  Also noted were symptoms of persistent avoidance, a sense of a foreshortened future, symptoms of increased arousal including difficulty falling asleep, irritability, anger outbursts and difficulty concentrating and depression.  The diagnoses were those of chronic post-traumatic stress disorder and severe major depression.  

After August 2001 and September 2001 private evaluations, Dr. F.L., Ph.D., noted that he had reviewed the Veteran's past medical records, and the report contained a further recitation of the Veteran's in-service altercation in 1974.  Dr. F.L. noted that the Veteran's history was consistent with an individual who showed "some degree" of mental and emotional fragility during his youth, although this was never sufficiently persistent to constitute a diagnosable mental disorder.  He then stated "[t]he culminating incident of 11/4/74 and the aftermath of the profound decompensation in [the Veteran's] functioning over a many year period indicate[d] that the incident and its subsequent status as the trauma for his PTSD were of great significance in his subsequent deteriorated functioning."  His perception of the event, combined with his pre-existing psychological vulnerability supported, in Dr. F.L.'s opinion, his perception that he had to defend himself, "particularly [in] the context of his alcohol use at the time, such use serving to likely distort and exaggerate his underlying feared based experiences."  In conclusion, Dr. F.L. expressed the opinion that the 1974 incident and its aftermath were "decisive events" in the subsequent unraveling of the Veteran's personality and deterioration of his coping skills.  

In a July 2003 psychological examination, the Veteran reported that his only stressor during service was the November 1974 fight and arrest.  Importantly, the examiner noted that the Veteran did not claim any other life-threatening stressors to which he was exposed while in the military.  The examiner assessed that the proper current diagnosis was that of major depressive disorder.  The examiner also opined he was uncertain whether PTSD was an appropriate diagnosis for the Veteran's problems.  

An April 2007 private psychological report from Dr. B.R., PhD., indicated that the Veteran developed major depression and an adjustment disorder while in service in 1974.  The examiner believed the Veteran was relatively stable prior to service.  

The Acadia Hospital records dated in November 1996, March 1997, April 1997, and November 1998 reflected that the Veteran had PTSD that either began in service or preexisted service in childhood, and then was exacerbated while in service.  The November 1974 incident involving the military police is described on several occasions as an in-service traumatic stressor.  

A December 1996 Decker Hill Counseling Center "List of Traumatic Incidents/Stressors" provides a comprehensive list of pre-service stressors that impacted the Veteran.  

In connection with a December 2007 VA psychiatric examination, the examiner stated his belief that the Veteran's disorganized military experience caused subsequent depression.  The examiner did not believe that the Veteran had PTSD due to the November 1974 intoxication incident.  Rather, his current PTSD was due to pre-service childhood trauma.  The Veteran only met the DSM-IV criteria for PTSD based on early childhood trauma.  The examiner mentioned that it was difficult to separate the symptoms of the Veteran's current depression and PTSD because they are "intertwined."

In a May 2008 private psychological opinion, Dr. J.M., PhD., opined that the Veteran's preexisting PTSD was exacerbated by his military service.  The discussion of what aggravated the Veteran's PTSD included the November 1974 intoxication incident and the treatment for mental health issues during service.  The Veteran's military service as a whole appeared to have been considered as aggravating.  Dr. J.M. added that the symptoms of the Veteran's current psychiatric disorders and PTSD were "inextricably intertwined."

A June 2009 VA psychological examiner documented the Veteran's reported history of depression and PTSD since a 1974 traumatic beating by military police.  A history of asthma and acid reflux was also noted.  The Veteran had undergone an esophagogastroduodenoscopy (EGD) procedure. 

A January 2011 VA psychiatric examiner assessed that the Veteran had current PTSD from childhood, but not related to military service.  The Veteran did not meet all criteria for making a diagnosis of military-related PTSD.  His childhood PTSD was evident by his symptoms.  

For the first time during the course of the appeal, the Veteran reported an additional in-service stressor of being fearful for his life while in live ammunitions training in Louisiana.  The examiner did not make a diagnosis of PTSD related to either this alleged stressor or the other November 1974 intoxication incident.  

The claims folder also contains additional private, VA, and SSA medical evidence dated from 1975 to 2010 revealing treatment for the Veteran's mental health problems.  These records are quite extensive and detailed.  

In addition, the Veteran has submitted additional May 2009 videoconference hearing testimony as well as letters and briefs from his attorney.  All of these records have been reviewed.  


Analysis - Service Connection for PTSD

The Veteran is already service-connected for major depressive disorder, currently rated as 100 percent disabling, due to his military service.  See August 2009 rating decision; the December 2007 rating decision.  Significant mental problems were documented at various times in the Veteran's STRs. 
 
The preponderance of the evidence shows that the current PTSD diagnosis has been linked to an event in service that was the direct result of his own willful misconduct.  Although PTSD has been medically related to the November 1974 intoxication incident, PTSD was not due to disease or injury that was incurred or aggravated in the line of duty.  See 38 C.F.R. §§ 3.1(m), (n), 3.301.  

Rather, the proximate cause of his November 1974 in-service stressor was the Veteran's own willful misconduct.  38 C.F.R. § 3.1(n)(3).  The Veteran's actions in that event amounted to the wanton and reckless disregard of the probable consequences.  38 C.F.R. § 3.1(n)(1); Myore, 9 Vet. App. at 503-04 (1996).  

The numerous sworn statements from other service members at the time of the incident are especially pertinent in finding that the Veteran engaged in willful misconduct on that evening in November 1974.  There is no reason to doubt their credibility.

That is, the probative evidence of record overwhelmingly reflects that, while the Veteran was serving on active duty in November 1974, he became intoxicated and violent at a base enlisted club and had to be forcibly removed from the club and taken to a police station by the military police.  At the club, en route, and after arrival at the police station, the Veteran's behavior, by the consistent account of several witnesses, was very violent.  He struggled with, kicked, bit, and struck the military policemen who in turn struck back at him.  The Veteran received minor injuries about his face and head; he has not alleged that he suffered any permanent physical disability as the result of his injuries.  Court-martial charges were prepared against the Veteran as a result of the incident.  He was eventually administratively separated from service in lieu of facing a trial by court-martial for his behavior.  

Following service, the Veteran was hospitalized and treated at private medical facilities on numerous occasions, primarily for problems associated with severe and chronic alcohol abuse.  Psychiatric diagnoses, including PTSD, have been made at private and VA medical facilities and when the Veteran was examined by VA in late 1996.  The private medical records, Acadia Hospital records, VA treatment records, and some of the VA examination reports indicate that the Veteran's current PTSD was either the result of or was aggravated by the documented violent episode which occurred in November 1974.  Also, certain VA and private examiners assessed that PTSD from childhood trauma which preexisted service was aggravated by the November 1974 intoxication incident.  The Board acknowledges that the private psychological reports of  Dr. F.L. and J.M. further support this finding.

The Board notes, however, that the November 1974 incident was clearly the result of actions of the Veteran.  As the Veteran himself has acknowledged in certain instances, he became intoxicated and violent at an enlisted club, fought with other patrons, struggled with and struck military policemen as they attempted to remove him from the club and after they arrived at the police station, and even kicked at a medical officer while the police were attempting to obtain medical treatment for him.  

It is quite apparent from the evidence that his behavior amounted to willful misconduct as the Veteran was intoxicated and acted in a violent and uncontrolled manner.  Even Dr. F.L. has recognized that his violent behavior was the result of his impairment in perception due to intoxication, which combined with a psychological vulnerability which pre-existed service.  

The Board can only conclude that the actions of the Veteran were the result of excessive use of alcohol.  His actions clearly constituted deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of the probable consequences.  The actions of the Veteran during the November 1974 in-service incident, therefore, constituted willful misconduct.  

The Veteran's attorney asserts that, during the November 1974 in-service incident, the Veteran's mental health issues caused him to be mentally unsound or insane.  This argument is tantamount to an insanity defense.  See July 2009 attorney letter.   

VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (became antisocial) from the accepted standards of the community to which by birth and education he belonged as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2011).

When the question is whether an individual was insane at the time of an offense leading to his court-martial or discharge, the rating agency will base its decision on all the evidence procurable relating to the period involved, and apply the definition of paragraph (a). 38 C.F.R. § 3.354(b).  Mental illness is not identical to 'insanity.'"  Beck v. West, 13 Vet. App. 535, 539 (2000).  

In addition, the Court has held that insanity need only exist at the time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  

There still must be competent evidence, though, establishing the appellant was insane at the time of the offenses in question leading to the other than honorable discharge. Zang v. Brown, 8 Vet. App. 246, 254 (1995).  

In addition, the Court held that "a determination of whether a person is insane is in effect a determination of whether that person's actions were intentional and thus the result of willful misconduct."  Id. at 254.  

The Court further indicated such a determination is not warranted when the record does not reflect a claimant suffered from insanity due to disease or that he did not know or understand the nature or consequences of his acts, or that what he was doing was wrong.  Id.  Significantly, the burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).

In May 1997, the VA General Counsel discussed the intended parameters of the types of behavior which were defined as insanity under 38 C.F.R. § 3.354(a).  It was indicated that behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity in that regulation.  It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  VAOPGCPREC 20-97 (May 22, 1997).
 
The opinion provided guidance with regard to the phrases "interferes with the peace of society," "become antisocial," "accepted standards of the community," and "social customs of the community."  

In particular, the term "become antisocial" in 38 C.F.R. § 3.354(a) refers to the development of behavior which is hostile or harmful to others in a manner which deviates sharply from the social norm and which is not attributable to a personality disorder.  

In order to be considered insane under the departure-from-accepted-standards criteria of section 3.354(a), a person must both deviate from the accepted standards of the community to which he or she belongs by birth and education and be unable to adjust to the social customs of the community in which he or she resides.  Id.  

The opinion also held that behavior which was generally attributable to a substance-abuse disorder did not exemplify the severe deviation from the social norm or the gross nature of conduct which was generally considered to fall within the scope of the term insanity and therefore did not constitute insane behavior.  Id.

Generally, the predicate for insane behavior within the meaning of VA law and regulations is a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the individual is unable to understand the nature, full import and consequences of his acts, such that he is a danger to himself or others.  In effect, he is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian.  Id.

However, the Board finds it probative that no physician or medical professional has stated that the Veteran psychiatric problems were of such severity during service as to have rendered him "insane" in November 1974.  The Veteran, himself, is not competent to say he was insane during service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Veteran's preexisting childhood PTSD diagnosis is not the equivalent of insanity.  In addition, with regard to the Veteran's confirmed intoxication on the night in question, behavior which might be generally attributable to a substance-abuse disorder did not exemplify the severe deviation from the social norm or the gross nature of conduct which was generally considered to fall within the scope of the term insanity and therefore did not constitute insane behavior.  VAOPGCPREC 20-97 (May 22, 1997).

The Board finds there is no probative evidence of insanity at the time of the November 1974 intoxication incident.  As noted, mental illness in itself is not identical to 'insanity.'" Beck, 13 Vet. App. at 539.  The evidence of record does not show that the Veteran lacked the mental capacity on November 4, 1974 to understand the nature of his actions.  

An earlier October 7, 1974 STR medical examination and a report by the Veteran asserted that he had attempted suicide several days earlier.  It was noted the Veteran had "significant mental illness."  However, a self-report of an otherwise undocumented suicide attempt does not suppose that the Veteran was "unsound" a month later on November 4, 1974, and thus not responsible for his actions.  

A November 1974 STR indicates he was "almost psychotic" the night of the incident.  Although the Veteran clearly had psychological problems during the incident in question, this is not equivalent to insanity or inability to control his behavior.  

In this regard, an October 1974 STR medical examination found that the Veteran was "mentally responsible" and could "distinguish right from wrong," and could adhere his behavior to what was right.  It was noted he had the mental capacity to participate in legal proceedings.  In summary, insanity as a defense to willful misconduct is not demonstrated by a preponderance of the evidence.  38 C.F.R. § 3.354(a) (2011).
  
The Veteran's attorney also argues that the Veteran's actions during the November 1974 incident did not result "immediately" in a PTSD disability, since PTSD was not diagnosed until 1994.  See July 2009 attorney letter.  The applicable regulation states that "[i]f, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct."  38 C.F.R. § 3.301(c)(2) (emphasis added).  

However, to read the regulation as the Veteran's attorney suggests would produce an "absurd result."  Zang, 8 Vet. App. at 252.  The object and policy of Congress and the VA Secretary behind 38 U.S.C.A. §§ 105, 1110, and 38 C.F.R. §§ 3.1(m),(n), 3.301 is clear in that inappropriate behavior that results in disability or death should not be rewarded.  

The PTSD diagnosis has been attributed to the Veteran's in-service stressor of being struck by military police on November 4, 1974 in the course of being subdued, which is due to his own willful misconduct from intoxication and related violent conduct. 

Neither Congress nor the VA Secretary intended to vitiate the object and purpose of 38 U.S.C.A. § 105 by allowing a Veteran to be rewarded for specific misconduct simply because the onset of the disease (PTSD) was latent.  

The Veteran and his attorney's interpretation of VA regulations pertaining to willful misconduct would in essence exclude PTSD (a disorder characterized by latent onset) from the purview of 38 C.F.R. § 3.301(c)(2).  This would result in an absurd application of the regulation. 

In summary, even though there is some evidence suggesting a causal relationship between the November 1974 intoxication incident and the Veteran's PTSD, service connection may not be established for the PTSD, since it resulted from willful misconduct.  38 U.S.C.A. §§ 105, 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(m) and (n), 3.301 (2011). 

In addition, there is no probative, medical evidence of a nexus between current PTSD and any other specific, traumatic in-service stressor, apart from the November 1974 misconduct incident.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

That is, in some instances in the record, his PTSD is attributed to the Veteran's preexisting childhood trauma.  In other instances, the PTSD is attributed to the in-service November 1974 traumatic intoxication incident.  In other instances, the PTSD is attributed to aggravation of a preexisting disorder due to the stresses and structures of military service, apart from the November 1974 intoxication incident.  See e.g., May 2008 private psychological opinion of Dr. J.M.; July 2009 attorney letter that discusses certain medical evidence.  

The Veteran's attorney, in particular, argues that there was "in-service aggravation [of childhood PTSD] prior to November 1974."  The attorney cites the fact that, in October 1974 during service, the Veteran was treated for a suicide attempt and significant mental illness.  Regardless, no specific traumatic in-service stressor is discussed by the attorney.      

The Board does not dispute that both VA and private medical personnel have assessed the Veteran as having PTSD from childhood events that preexisted military service, followed by aggravation of his preexisting PTSD during service.  

However, in the context of the medical evidence discussing aggravation, no specific traumatic in-service stressor is discussed other than the November 1974 intoxication incident, which is the result of willful misconduct.  

In this respect, the existence of a traumatic in-service stressor is an essential component to the establishment of service connection for PTSD for VA compensation purposes.  See 38 C.F.R. § 3.304(f).  

In addition, there are two requirements for a stressor to be sufficient for PTSD: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or a threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror." Cohen, 10 Vet. App. at 141 (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

In the present case, the Veteran did report an additional in-service stressor of being fearful for his life while in live ammunitions training in Louisiana.  See January 2011 VA psychiatric examination.  It is puzzling that, previously in over 36 years of extensive and detailed VA, SSA, and private medical records dated from 1975 to 2010, the Veteran failed to mention this incident as a potential stressor.  

In fact, an earlier July 2003 VA psychological examiner noted that the Veteran did not claim any other life-threatening stressors to which he was exposed to while in the military.  Neither the Veteran nor his attorney has provided any further, probative details about this particular newly-alleged stressor.  

In any event, of greater significance is the fact that the January 2011 VA psychiatric examiner, although diagnosing childhood PTSD, did not find there was a nexus between the current PTSD diagnosis and the alleged ammunition training stressor or  any other military incident.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The examiner assessed that the Veteran did not meet the criteria for military-related PTSD.  An earlier December 2007 VA psychiatric examiner made a similar assessment.  In fact, no medical professional of record has indicated that the Veteran meets the criteria for having PTSD related to this particular, alleged in-service stressor.  Neither the Veteran nor his attorney has submitted any such evidence.    

Finally, neither the Veteran nor his attorney has identified any other specific traumatic event other than the November 1974 incident or live ammunitions training that would constitute a cognizable stressor for purposes of either incurrence or aggravation of PTSD during service.  38 C.F.R. § 3.304(f).  There are only vague references to the "stresses" and "structure" of service and the Veteran's obvious mental health issues during service.  VA is not obligated to verify stressors that are too vague.  See VA Adjudication Procedures Manual, M21-1MR, Part IV.ii.1.D.14.f.  See also 38 C.F.R. § 3.159(c)(2)(i) (in the case of records requested to corroborate a claimed stressful event in service, the claimant must provide information sufficient for the records custodian to conduct a search of the corroborative records).  

The Board acknowledges there is medical evidence of record indicating that symptoms of the Veteran's current depression and PTSD are "intertwined" and difficult to separate.  See December 2007 VA psychiatric examination; May 2008 private psychological opinion of Dr. J.M.  

However, a finding that current symptoms of depression and PTSD are similar or overlapping is not equivalent to PTSD being secondary to the service-connected depression.  Under the law, PTSD has unique evidentiary requirements in that it can only be the result of a traumatic in-service stressor for VA compensation purposes.  See 38 C.F.R. § 3.304(f).

Accordingly, on this record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for PTSD.  It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue.  38 U.S.C.A. § 5107(b).  



ORDER

Service connection for PTSD is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


